United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2795
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Michael A. Heggie

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: December 10, 2019
                            Filed: December 13, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Heggie appeals after the district court1 revoked his supervised release,
and sentenced him to a 12-month prison term. His counsel has moved for leave to

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
withdraw, and has filed a brief suggesting that the revocation sentence is
substantively unreasonable. We conclude that Heggie’s revocation sentence, which
is within the statutory limits and the undisputed Chapter 7 advisory Guidelines range,
is not substantively unreasonable. See 18 U.S.C. § 3583(e)(3) (maximum prison term
upon revocation is 2 years for Class C felony); United States v. Petreikis, 551 F.3d
822, 824-25 (8th Cir. 2009) (supervised-release revocation sentence is reviewed for
substantive reasonableness under deferential abuse-of-discretion standard; within-
Guidelines-range revocation sentence is accorded presumption of reasonableness on
appeal). We therefore affirm, and we grant counsel’s motion to withdraw.
                          ______________________________




                                         -2-